J. A15042/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
RONALD LEE SHEETZ,                       :         No. 1961 MDA 2017
                                         :
                         Appellant       :


               Appeal from the PCRA Order, November 17, 2017,
               in the Court of Common Pleas of Lancaster County
                Criminal Division at No. CP-36-CR-0000946-2016


BEFORE: PANELLA, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:               FILED JUNE 04, 2018

        Ronald Lee Sheetz appeals pro se from the November 17, 2017 order

entered in the Court of Common Pleas of Lancaster County that dismissed his

petition filed pursuant to the Post-Conviction Relief Act1 (“PCRA”) and

permitted PCRA counsel to withdraw. We dismiss this appeal.

        In reviewing appellant’s brief, we are unable to discern the issue or

issues that appellant wishes this court to review because appellant has failed

to include a statement of questions involved. We have recognized that the

omission of a statement of questions involved is “particularly grievous since

the statement . . . defines the specific issues this court is asked to review.”

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996), quoting




1   42 Pa.C.S.A. §§ 9541-9546.
J. A15042/18

Commonwealth v. Maris, 629 A.2d 1014, 1016 (Pa.Super. 1993). “When

the omission of the statement of questions [involved] is combined with the

lack of any organized and developed arguments, it becomes clear that

appellant’s brief is insufficient to allow us to conduct meaningful judicial

review.” Smathers, 670 A.2d at 1160.

      Additionally,   appellant’s   brief   entirely   fails   to   comply   with

Pa.R.A.P. 2111, as it fails to include a statement of jurisdiction, the order in

question, both the scope and the standard of review, a statement of the case,

a summary of the argument, a short conclusion of the precise relief sought,

and the PCRA court’s opinion. Appellant’s brief consists of three handwritten

pages of complaints lodged against his plea counsel and the Lancaster County

District Attorney’s Office.   To the extent that appellant attempts to raise

ineffective assistance of counsel claims against plea counsel, appellant entirely

fails to plead and prove that: (1) the legal claim underlying the ineffectiveness

claim has arguable merit; (2) plea counsel’s action or inaction lacked any

reasonable basis designed to effectuate appellant’s interest; and (3) plea

counsel’s action or inaction resulted in prejudice to petitioner.            See

Commonwealth v. Mason, 130 A.3d 601, 618 (Pa. 2015) (citations omitted)

(reiterating a PCRA petitioner’s burden when raising an ineffectiveness of

counsel claim). Appellant also fails to include citations to legal authority and

record citations. As this court has stated, “[w]hen a court has to guess what




                                      -2-
J. A15042/18

issues an appellant is appealing, that is not enough for meaningful review.”

Jones v. Jones, 878 A.2d 86, 89 (Pa.Super. 2005) (citation omitted).

        Although we are mindful that appellant is proceeding pro se, his choice

to do so does not relieve him of his responsibility to properly raise and develop

appealable claims. See Smathers, 670 A.2d at 1160. Moreover, this court

will not act as appellant’s counsel.      See id.    Accordingly, because the

substantial defects in appellant’s brief preclude us from conducting any

meaningful judicial review, we dismiss this appeal. See Pa.R.A.P. Rule 2101;

see also Smathers, 670 A.2d at 1160-1161.

        Appeal dismissed.2


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/04/2018




2   The Commonwealth’s application to quash is denied as moot.


                                      -3-